Howell, J.
This is a proceeding to compel the defendant, H. M. Bry, clerk of .the District Court and ex officio clerk of the Parish Court of the parish of Ouachita, to place on the docket of the said Parish Court the suit of Joseph T. Swan v. Ann L. Gayle, administratrix of William II. Gayle, number 771, on the docket of the said District Court for the said parish. After answer filed and trial upon the issue made, judgment was rendered making the rule absolute, and ordering the defendant, II. M. Bry, clerk of the District Court of the parish of Oua-chita, to place the said suit on the docket of the Parish Court, to be proceeded in and determined according to law. Prom this order or decree the defendant took a devolutive appeal, and Mrs. Gayle, admin-istratrix, the defendant in the .suit, transferred, upon alleging that the said order will cause irreparable injury to her, the succession and creditors thereof, obtained a suspensive appeal.
This proceeding is in the nature of a mandamus, and there is nothing to show that the interest of either’ party in the. matter in dispute *482exceeds five hundred dollars, and we are therefore without jurisdiction. The fact that the matter in dispute in the suit which is to he transferred exceeds that sum, does not fix the amount in this. There is no pretension that the defendant will he responsible for the amount of said suit, if he fails or refuses to transfer, and we have no intimation what damage may result to either party by the determination of this suit. The difficulty is not removed by the appeal taken by Mrs. Gayle, the administratrix, as the transfer being illegal cannot affect her rights.
We notice, of our own motion, our want of jurisdiction.
It is therefore ordered that the appeals herein be dismissed at tho costs of the appellant.